Title: To Thomas Jefferson from E. T. Hadwen, 17 January 1803
From: Hadwen, E. T.
To: Jefferson, Thomas


            
              Mr. Jefferson.
              January 17th. 1803.
            
            Because I have inclosed for you a within Copy of our Lord, Christ Jesus His Letter,
            Ergo I believe God, Elshaddai. Shall bear this as on Eagles wings and bring it to your self. Exodus 19. Chap. 4th. ver. But I am not a Papist but a Baptized Baptist. And A True Believer in the Holy only Son of God Christ Jesus.
            And that JESUS CHRIST is now in Heaven, and is the SON of GOD with POWER, and that Christ has All power in Heaven and in Earth now at this time, I can convince you by a Miracle I can do in His name; and which I can teach you to do the same miracle if ever I see you alive in this world to your astonishment joy and peace.
          